Name: Commission Regulation (EC) NoÃ 261/2006 of 15 February 2006 amending Regulation (EC) NoÃ 753/2002 laying down certain rules for applying Council Regulation (EC) NoÃ 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  Africa;  Europe;  agricultural activity;  consumption
 Date Published: nan

 16.2.2006 EN Official Journal of the European Union L 46/18 COMMISSION REGULATION (EC) No 261/2006 of 15 February 2006 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 53 thereof, Whereas: (1) In accordance with Article 37(1)(e)(ii) of Commission Regulation (EC) No 753/2002 (2), third countries may use, as optional particulars, additional traditional terms listed in Annex III to that Regulation, provided the conditions laid down in that Article are fulfilled. (2) South Africa has requested to be able to use on the Community market the terms ruby, tawny and vintage. These terms, which are identical to Community additional traditional terms listed in Annex III to Regulation (EC) No 753/2002, are used for fortified wines, are regulated in South Africa and have been traditionally used for more than 10 years in the territory of that country. As these terms are strictly defined in an equivalent way as they are for certain Community wines and are used on labels indicating the true place of origin of the wines in question, they are not, therefore, used in a manner so as to mislead consumers. Accordingly, their use should be permitted on the Community market. (3) Regulation (EC) No 753/2002 should therefore, be amended accordingly. (4) The Management Committee for Wine has not delivered an opinion within the time-limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is amended as follows: 1. the part of Annex III referring to Portugal is replaced by Annex I to this Regulation; 2. Annex IX is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.10.2005, p. 1). (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 1512/2005 (OJ L 241, 17.9.2005, p. 15). ANNEX I Traditional term Wines concerned Product categories Language Date added to Annex III Third country concerned PORTUGAL Traditional specific terms referred to in Article 29 DenominaÃ §Ã £o de origem (DO) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese DenominaÃ §Ã £o de origem controlada (DOC) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese IndicaÃ §Ã £o de proveniencia regulamentada (IPR) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese Vinho doce natural All Quality liqueur wine psr Portuguese Vinho generoso DO Porto, Madeira, Moscatel de SetÃ ºbal, Carcavelos Quality liqueur wine psr Portuguese Terms referred to in Article 28 Vinho regional All Table wine with GI Portuguese Additional traditional terms referred to in Article 23 Canteiro DO Madeira Quality liqueur wine psr Portuguese Colheita Seleccionada All Quality wine psr, table wine with GI Portuguese Crusted/Crusting DO Porto Quality liqueur wine psr English Escolha All Quality wine psr, table wine with GI Portuguese Escuro DO Madeira Quality liqueur wine psr Portuguese Fino DO Porto DO Madeira Quality liqueur wine psr Portuguese Frasqueira DO Madeira Quality liqueur wine psr Portuguese Garrafeira All Quality wine psr, table wine with GI Quality liqueur wine psr Portuguese LÃ ¡grima DO Porto Quality liqueur wine psr Portuguese Leve Table wine with GI Estremadura and Ribatejano Table wine with GI Portuguese DO Madeira, DO Porto Quality liqueur wine psr Nobre DO DÃ £o Quality wine psr Portuguese Reserva All Quality wine psr, quality liqueur wine psr, quality sparkling wine psr, table wine with GI Portuguese Reserva velha (or grande reserva) DO Madeira Quality sparkling wine psr, quality liqueur wine psr Portuguese Ruby DO Porto Quality liqueur wine psr English 2006 South Africa (1) Solera DO Madeira Quality liqueur wine psr Portuguese Super reserva All Quality sparkling wine psr Portuguese Superior All Quality wine psr, quality liqueur wine psr, table wine with GI Portuguese Tawny DO Porto Quality liqueur wine psr English 2006 South Africa (1) Vintage supplemented by Late Bottle (LBV) or Character DO Porto Quality liqueur wine psr English Vintage DO Porto Quality liqueur wine psr English 2006 South Africa (1) (1) Ruby , Tawny  and Vintage  are used in association with the South African geographical indication CAPE . ANNEX II ANNEX IX List of representative trade organisations referred to in Article 37a and their members Third country Name of representative professional organisation Members of representative professional organisation  South Africa  South African Fortified Wine Producers Association (SAFPA)  Allesverloren Estate  Axe Hill  Beaumont Wines  Bergsig Estate  Boplaas Wine Cellar  Botha Wine Cellar  Bredell Wines  Calitzdorp Wine Cellar  De Krans Wine Cellar  De Wet Co-op  Dellrust Wines  Distell  Domein Doornkraal  Du Toitskloof Winery  Groot Constantia Estate  Grundheim Wine Cellar  Kango Wine Cellar  KWV International  Landskroon Wine  Louiesenhof  Morgenhog Estate  Overgaauw Estate  Riebeek Cellars  Rooiberg Winery  Swartland Winery  TTT Cellars  Vergenoegd Wine Estate  Villiera Wines  Withoek Estate